Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 29, 2014

                                      No. 04-14-00075-CV

                        AAA FREE MOVE MINISTORAGE L.L.C.,
                                    Appellant

                                                v.

                LATIGO PROPERTIES, INC. and The Brigham Living Trust,
                                  Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18988
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        Appellant has responded to our show cause order with adequate proof that the motion for
reconsideration was mailed on December 18, 2013 by first class United States mail. Therefore,
the notice of appeal was timely filed and we have jurisdiction. TEX. R. CIV. P. 5; TEX. R. APP. P.
25.1(a), 26.1(a)(1). This appeal is retained on the court’s docket.

       Appellant has further provided proof that payment arrangements have been made with the
court reporter responsible for preparing and filing the reporter’s record. Accordingly, it is
ORDERED that the reporter’s record is due thirty (30) days from the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court